Citation Nr: 0516624	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hammer toes, 
2nd, 3rd, 4th, and 5th toes, right foot, postoperative, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980 and from November 1980 to September 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1999 and 
December 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

This case was previously remanded by the Board in July 2003, 
for additional development in accordance with the Veterans 
Claims Assistance Act of 2000.  This development now 
completed, the case is now again before the Board for 
appellate consideration.

In April 2000, the veteran testified before a hearing officer 
at the local RO.  She testified that she received treatment 
for her right ankle, which was stiff and painful.  A claim 
for a right ankle disability, as secondary to the service-
connected right foot hammertoe disability is thus inferred.

In addition, she testified that her right foot calluses had 
increased in severity.  The veteran is separately service-
connected for painful plantar calluses on both feet.  A claim 
for an increased evaluation for this service connected 
disability is also thus inferred.

In April 2005, the veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case.  The representative referred to VA treatment records 
showing increased complaints of pain in the veteran's lower 
back.  The Board notes it also observed these records to show 
complaints and observations of lower back pain so severe as 
to preclude ambulation and require bed rest, a cane, and a 
walker.  The veteran is separately service-connected for 
lower back pain.  A claim for an increased evaluation for 
this disability is thus inferred.

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The right foot hammer toes disability is manifested by 
objective evidence of significant pain and pain upon 
movement, altered gait due to pain; and X-ray evidence of a 
normal right foot except for evidence of prior arthroplasty 
to the right third toe, analogous to no more than a 
moderately severe foot injury.

3.  The hypertension is controlled with medication. The 
diastolic blood pressures are not predominantly 110 or more, 
and the systolic blood pressures are not predominantly 200 or 
more.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of 
hammer toes, 2nd, 3rd, 4th, and 5th toes, right foot, post-
operative have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4. 2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 5282, 5284 
(2004).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to increased evaluations for the right hammertoe disability 
and hypertension.  VA has complied with the notice and duty 
to assist provisions of the VCAA, and the veteran was advised 
by VA of the information required to substantiate her claims.

As noted above, the case was remanded in July 2003 to 
provide, among other things, an opportunity for the veteran 
to provide additional evidence and to provide further notice 
of the laws and regulations effected by VCAA.  VA examination 
was requested if the RO found it necessary.  The RO issued 
the veteran a VCAA letter in November 2002.  This letter 
indicated what evidence the veteran needed to provide in 
order to prevail in her claim for increased evaluations for 
her service-connected right foot disability and hypertension.  
Finally, supplemental statements of the case issued in 
November 2000, January 2002, and January 2005 in aggregate 
gave notice of the evidence that had been received, the 
revisions effected in the regulations by VCAA, and the laws 
and regulations governing the grant of increased evaluations 
for foot disabilities and hypertension. 

Also as requested in the July 2003 remand, the RO asked the 
veteran to identify VA and non-VA health care providers who 
had treated her for her service-connected hammertoes of the 
right foot and hypertension, and any other evidence that 
would support her claims for increased evaluations.  The 
veteran responded in May 2004 that her treatment was at VA 
Medical Center in Montgomery, Alabama.  

The January 2005 supplemental statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate her claims for 
increased evaluations.  

VA examinations were conducted in September 2000 and 
September 2001 to determine the nature and extent of her 
service-connected hammertoe disability of the right foot and 
hypertension.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express her opinion with respect to her claims 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of her claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran contends, in essence, that her right foot 
hammertoe disability and her hypertension have worsened in 
severity and that higher evaluations are warranted. 

The RO originally granted service connection for hammertoes 
of the 2nd, 3rd, 4th, and 5th toes of the right foot, 
postoperative in a March 1993 rating decision, assigning a 10 
percent evaluation under Diagnostic Code 5282, effective 
September 2, 1992, which is the day after her separation from 
active service.  The RO based its decision on service medical 
records showing complaints of and treatment for foot problems 
during active service, including surgical correction of 
hammertoe deformity, debridement of calluses and the need for 
shoe supports.  In November 1992, the veteran underwent VA 
examination.  The report of VA examination shows complaints 
of painful plantar calluses and objective observations of a 
well healed surgical scar on the second toe of the right foot 
with mild flexion deformities of the 2nd through 5th toes, 
bilaterally.  Painful plantar calluses were noted, 
objectively, beneath the great toes and proximally in the 
plantar aspect of the foot, bilaterally.  She was observed to 
ambulate with pain.  However, X-rays revealed normal feet.  
The examiner diagnosed status post surgery, right foot, mild 
hammertoe deformities, bilaterally, 2nd through 4th toes, and 
painful plantar calluses.  

In a December 1998 rating decision, the RO granted a 
temporary 100 percent evaluation from July 31, 1998 through 
August 31, 1998 for the right foot hammertoe disability based 
on VA medical records showing the veteran had required 
surgery.  These records reflect that on July 31, 1998 she 
underwent arthroplasty of the 3rd digit and osteotomy of the 
2nd digit, both in the right foot.  The 10 percent evaluation 
was confirmed and continued effective September 1, 1998.

As an aside, the Board notes that the March 1993 rating 
decision additionally service-connected hammertoes of the 
2nd, 3rd, 4th, and 5th toes of the left foot, under Diagnostic 
Code 5282, and painful plantar callosities of both feet, 
under Diagnostic Code 7819-5276, as separate disabilities.  
Both conditions were afforded 10 percent evaluations, 
respectively, with a bilateral factor of 1.9 percent for 
Diagnostic Codes 5282.  As the veteran is separately service-
connected for painful plantar calluses, this manifestation 
cannot be considered in evaluating her service-connected 
right foot hammertoe disability in this decision.  See 
38 C.F.R. § 4.14 (2004).

Concerning the service connected hypertension, the RO 
similarly originally granted service connection for 
hypertension in March 1993.  However, while the March 1993 
rating decision discussed the claim for hypertension, the 
actual decision portion was omitted from the document.  Hence 
the RO issued another rating decision in March 1994 
explaining that service connection had been granted and 
evaluated as 10 percent disabling, effective also on 
September 2, 1992.  The rating decision noted that service 
medical records reflected a normal blood pressure reading 
prior to enlistment into service, in both September 1979 at 
110/72, and in September 1980 at 90/50.  However, by June 
1989, blood pressure was shown to measure 152/100 and 
144/100.  The veteran was diagnosed with hypertension and 
medication was prescribed.  VA examination in November 1992 
reflected blood pressure readings of 124/80 recumbent, 130/80 
sitting, and 122/80 standing.  The examiner diagnosed 
hypertension, well-controlled.

The 10 percent evaluations for the right foot hammertoe 
disability and hypertension have been confirmed and continued 
to the present.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  

A.  Hammer Toe Right Foot Disability

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that criteria which 
provide a rating on the basis of loss of range of motion 
require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.

Diagnostic Code 5003 provides that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003 
(2004).  When the limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  For the purposes of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  38 
C.F.R. § 4.45(f) (2004).  

The veteran's right foot hammertoe disability was evaluated 
as 10 percent disabling under Diagnostic Code 5282, for 
hammertoe deformity affecting all toes, unilaterally without 
claw foot.  This is the highest evaluation offered under this 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2004)

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).  With actual loss of use of the foot, a 40 percent 
rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2004).  Although the functioning of the veteran's right foot 
is limited, no medical evaluation or opinion on file 
indicates that the veteran has actually lost the use of her 
right foot such as to warrant a 40 percent rating under 
Diagnostic Code 5167.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2004).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In April 2000, the veteran testified before a local hearing 
officer sitting at the RO.  She stated that she continued to 
experience pain in her right foot, even after recovering from 
surgery in 1998, and she had required treatment, including 
follow-up care for her right foot condition.  She complained 
of calluses on the bottoms and sides of her foot, pain, and 
stiffness, including in her ankle.  She noted that her 
treating VA physician had prescribed vitamin E to reduce the 
pain and stiffness, and to increase circulation.  Motrin, 
Tylenol, and codeine were prescribed for pain.  She also 
noted that she had to be careful of the type of shoe she 
wears, and that low heels and open toe shoes were best 
because those kinds of shoes did not cause her feet to swell 
as much.  She testified that further surgery had been 
recommended.  Concerning her ability to work, she testified 
that her right foot condition did limit her ability to 
perform work duties, as it is hard for her to walk or stand.  
But she also testified that her employer was understanding of 
her disability and tried to minimize activities that would 
increase her pain.

In September 2000, the veteran underwent VA examination for 
podiatry.  The veteran reported complaints of constant pain 
in the right foot, especially in the 2nd and 3rd toes and 
radiating into the dorsum.  The pain was reported to exist 
even at rest and to worsen with excessive walking and 
standing.  The veteran also complained of stiffness and 
swelling, explaining that she took Motrin prescribed for 
pain.  She noted that her physician had indicated she would 
prescribe orthotics.  The examiner objectively observed the 
veteran to manifest hammertoe deformities of the right foot 
in the 2nd through 5th toes with previous osteotomy of the 
right 2nd and 3rd toes.  Incisional scars over the 2nd and 3rd 
toes were described as well-healed.  Both the 2nd and 3rd toes 
were observed to be very painful to touch and the veteran 
could move them only with pain.  Painful calluses were also 
noted, but no other skin or vascular changes were observed.  
Pedal pulses were well felt.  The examiner noted that the 
veteran ambulated favoring the right forefoot and avoided 
touching it to the ground because of pain dorsally and on the 
plantar aspect.  The examiner observed the veteran to exhibit 
severe functional limitations of the right foot, and 
significant functional loss  due pain in the right foot.  
Results of X-rays reflected normal findings except for 
evidence of prior arthroplasty to the right 3rd toe at the 
proximal interphalangeal joint without bone or joint 
abnormality.  The examiner diagnosed hammertoes of the right 
foot, 2nd through 5th toes, with previous osteotomies of the 
2nd and 3rd toes and significant functional loss due to pain.  

In September 2001 the veteran again underwent VA examination, 
for hypertension.  She was then observed to ambulate without 
aids, although she reported a pain level of six.

VA outpatient records reflect complaints of and treatment for 
various service connected and nonservice connected 
conditions, to include chronic right foot pain.  Treatment 
included debridement of calluses, prescribed orthotics and 
special shoes, and an ultrasound but no further surgery.  
These records show that she consistently remained ambulatory 
with one exception, explained below, although complaining of 
and exhibiting pain.  No further surgery or additional 
treatment has been recommended for her right foot disability.

The Board observes that treatment records dated in November 
2003 show the veteran then reported with complaints of 
intense back pain.  She was found unable to bear weight or to 
ambulate properly and was issued a cane and a walker.  
However, her complaints were of back pain, not foot pain.  
Sacroiliac injections and pain medication were prescribed and 
she was subsequently able to move her legs without pain.  A 
few hours later, she was able to move and ambulate with 
minimal discomfort.  She was not admitted.  A bone scan 
revealed no fractures.  Nothing in the treatment records 
reflects that this was anything more than an acute episode of 
back pain, and there is no notation of findings or complaints 
concerning her foot condition relative to these complaints or 
treatment.

The records reflects she is separately service connected for 
a lower back condition.  A claim for increased evaluation for 
her service-connected lower back disability has been referred 
to the RO for appropriate action.

Similarly, the Board has referred to the RO the issue of a 
separate, compensable evaluation for a right ankle 
disability, as secondary to the right foot disability.

As these matters have not yet been adjudicated by the RO, the 
Board cannot address them further at this time.

In addition, as above noted, the veteran is separately 
service connected for painful plantar callosities of both 
feet.  Hence, the Board is precluded from considering such 
manifestations as painful plantar calluses in evaluating the 
right foot hammertoe disability.  See 38 C.F.R. § 4.14.

Notwithstanding, the Board finds that the medical evidence 
supports the veteran's contentions that her right foot 
disability has increased in severity.  The September 2000 VA 
examination confirm the presence of significant function loss 
and severe functional limitations due to pain in the right 
foot.  Moreover, while painful plantar calluses may not be 
considered in evaluating this disability, the veteran was 
noted to exhibit other painful calluses and to demonstrate 
pain on touch over the surface of the 3rd and 2nd toes.

After reviewing these findings it is the judgment of the 
Board that the degree of impairment resulting from the 
hammertoe disability of the right foot approximates 
moderately severe foot disability, and no more, under 
Diagnostic Code 5284.  The Board finds that the 
symptomatology for the service-connected foot disability 
equates to a moderately severe foot disability, warranting a 
20 percent rating.

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for because the disability picture does not more 
nearly approximate a severe disability.  38 C.F.R. § 4.7.  
Despite the findings of significant functional loss and 
several functional limitation due to pain, X-ray results of 
the foot itself were normal and absent bone or joint 
abnormality except for evidence of prior arthroplasty to the 
right 3rd toe.  In addition, while painful calluses other 
than the calluses on the plantar surface of the foot may be 
considered in evaluating this disability, the plantar 
calluses may not be considered.  Furthermore, there were no 
skin and vascular changes, and pedal pulses were well felt.  
Finally, she was able to ambulate, albeit favoring the right 
foot.

Higher, 30 percent, evaluations could be warranted under 
Diagnostic Code 5278, for pes cavus, for multiple significant 
problems involving marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and mark varus deformity, or under Diagnostic 
Code 5283 for severe malunion or nonunion of the tarsal or 
metatarsal bones, or loss of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 and 5283 (2004).  The medical evidence 
simply does not show that these manifestations are present.  
While significant, the September 2000 VA examination report 
reflects that the veteran's right foot disability primarily 
involves pain and hammertoe deformities in the 2nd through 5th 
toes with previous osteotomies, and does not involve the 
extensive symptomatology needed for a 30 percent evaluation 
under Diagnostic Codes 5278.  There is no indication of 
involvement of the tarsal or metatarsal bones, and as above 
noted, as required under Diagnostic Code 5283, and the 
veteran has use of her right foot, albeit with limitation and 
pain.  VA treatment records subsequent to the September 2000 
and 2001 VA examination reports reflect complaints of and 
treatment for right foot pain with pain medication and 
orthotics.  While the veteran testified that further surgery 
was recommended, there is no evidence that she has yet 
undergone that surgery.  And, where these records show that a 
cane and walker was prescribed in November 2003, the 
examiner's notes reflect that this was a result of treatment 
for a lower back disability, which resolved with treatment.  
Finally, the Board notes that the clinical medical evidence 
does not reflect a diagnosis or findings of fracture, 
arthritis or other manifestations in the right foot that 
would allow for separate, compensable or higher evaluations 
under Diagnostic Code 5003.

As noted above, consideration of the veteran's right foot 
hammertoe disability under Diagnostic Code 5276 is prohibited 
under 38 C.F.R. § 4.14, as she is already separately service-
connected for manifestations under that diagnostic code.  A 
claim for increase for disabilities service connected under 
Diagnostic Code 5276 is referred out for the RO's action in 
the Introduction to this decision.

Noting the medical evidence in this case of post-surgical 
scarring associated with the veteran's right foot hammertoe 
disability, the Board has considered whether separate 
evaluations are warranted for this manifestation.  While the 
evaluation of the same disability manifestations under 
various diagnoses is prohibited, see 38 C.F.R. § 4.14 (2004), 
separate evaluations are warranted for different disability 
manifestations, even when all are associated with the same 
service-connected injury or disease, provided that the 
symptomatology of one problem does not duplicate or overlap 
with that of another.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.25(b) (2004).  The Board 
finds, however, that neither the lay nor the medical evidence 
in this case identifies any symptomatology separate and 
distinct from the hammertoes indicative of a disability of 
the skin.  Medical assessments of record disclose that the 
scar from the inservice surgery ( as opposed to the post-
service surgery) is well healed and asymptomatic.  Moreover, 
the September 2000 VA examination report specifically notes 
that there are no skin or vascular changes in the right foot.  
The veteran has not claimed a skin problem separate and apart 
from her hammertoe right foot disability.

In finding that a separate evaluation for a skin disability 
is not warranted in this case, the Board has considered both 
the 2002 amendments to the rating criteria pertaining to 
scars and other disabilities of the skin, see 67 Fed. Reg. 
49,950 (July 31, 2002), and the rating criteria as they 
existed prior to the amendments, as both are potentially 
applicable in this case.  VAOPGCPREC 3-2000.

B.  Hypertension

The veteran's hypertension was evaluated as 10 percent 
disabling under Diagnostic Code 7101, which contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  The next higher rating, 20 percent, 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).

In September 2000, the veteran underwent VA examination for 
hypertension.  The veteran reported she had had hypertension 
since 1989 and that she had been on medication since then.  
The examiner noted the veteran is on Felodipine, 10 
milligrams, with a side effect of tiredness lasting two hours 
after taking it.  Prior to this, she took Lopressor, 10 
milligrams, three times a day for nine to ten years.  She 
complained of side effects associated with her hypertension, 
including nervousness, dizziness, weakness, and chest pain 
that lasts less than ten seconds.  She denied shortness of 
breath, paroxysmal nocturnal dyspnea, and lower extremity 
edema.  Her blood pressure measurements were recorded as 
follows:

?	September 20, 2001, 8:15 a.m.
o	sitting:  127/89
o	lying, 124/79
o	standing, 121/90
?	September 20, 2001, 9:10 a.m.
o	sitting, 137/106
o	lying, 141/87
o	standing, 144/94
?	September 24, 2001, 10:45 a.m.
o	sitting 125/79
o	lying, 126/85
o	standing, 119/78

The examiner noted that her cardiovascular system exhibited 
regular rate and rhythm with S1 and S2, no S3.  No murmur, 
regurgitation, or gallop was observed.  There was no 
claudication, edema, or ulcerations noted in the extremities.  
Results of electrocardiogram were noted as borderline, 
reflecting a normal sinus rhythm with minimal voltage 
criteria for left ventricular hypertrophy that the examiner 
opined may be a normal variant.  X-rays of the chest revealed 
lungs clear of active infiltrates and no cardiomegaly or 
mass.  The examiner diagnosed hypertension, controlled on 
medication.

VA outpatient records reflect complaints of and treatment for 
various service connected and nonservice connected 
conditions, to include hypertension for which she was 
prescribed medication.  These records reflect blood pressure 
measurements under the 200 level for systolic pressure and 
under 110 for diastolic pressure except for two instances:  
in April 2000, when it was 180/120, and in March 2000, when 
it was 192/112.  In March 2000 she noted she had not taken 
her blood pressure medication that day because she had not 
yet eaten.  

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant a higher, 20 
percent, evaluation for hypertension are not met.  The Board 
has carefully reviewed the clinical records, which contain 
many blood pressure readings.  But the Board notes that the 
next higher rating does not just require one or a few 
readings which show a diastolic pressure of 110 or more, or a 
systolic pressure of 200 or more.  Rather, the readings must 
be predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  As 
there are only two findings which meet these criteria-one 
being a result of noncompliance with her medication regime-
the readings certainly do not predominantly meet the higher 
requirements for a higher rating.  The many blood pressure 
readings of record provide a clear preponderance of evidence 
which establish that the requirements for a higher rating 
have not been met.

D.  Consideration Under 38 C.F.R. § 3.321

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Here, the Board finds no evidence of an exceptional 
disability.  Treatment records show that she has required 
treatment for her right foot hammertoe disability and for her 
hypertension.  She has not required surgery for her right 
foot hammertoe disability since 1998.  There is no evidence 
that the veteran has otherwise required hospitalization or 
further surgery for either her right foot hammertoe 
disability or her hypertension.  Furthermore, the veteran 
testified in April 2000 that her right foot hammertoe 
disability impaired her ability to perform her work duties.  
The September 2000 VA examination concurred, finding severe 
functional limitation and significant functional impairment.  
Notwithstanding, the medical evidence simply does not show 
that the veteran has ever been found to be unemployable due 
to either her right foot hammertoe disability or her 
hypertension.  Rather, the veteran also testified that her 
employer made accommodations for her right foot disability, 
and she continues to maintain her employment, albeit with 
some difficulty.  

Hence, the evidence cannot establish that the service-
connected right foot hammertoe disability and hypertension, 
alone, interfere markedly with her employment so as to make 
application of the schedular criteria impractical.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the hammertoes, 2nd, 3rd, 4th, and 5th 
toes, right foot, post operative and hypertension warrant 
extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from the service-connected hammertoes, 2nd, 3rd, 4th, 
and 5th toes, right foot, postoperative is adequately 
compensated by the 20 percent evaluation herein assigned.  
The impairment resulting from the service-connected 
hypertension is adequately compensated by the 10 percent 
evaluation herein confirmed and continued.  




ORDER

A 20 percent rating for hammertoes, 2nd, 3rd, 4th, and 5th toes, 
right foot, postoperative, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An evaluation greater than 10 percent for hypertension is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


